Citation Nr: 1731747	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-41 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to April 3, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 13, 2008, for the assignment of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1966 to April 1968.  The Veteran died in September 2016, and she is substituting for him in this appeal  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a Travel Board hearing was before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2011, the case was remanded for additional development.  

An interim (March 2014) rating decision found clear and unmistakable error in a June 2008 rating decision (which granted service connection for PTSD and assigned the initial rating and effective date), and assigned April 3, 2002, as the effective date for the award of service connection for PTSD; a 30 percent rating was assigned from that date.

The issue of service connection for the cause of the Veteran's death has been raised in an October 2016 VA Form 21-534, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on her part is required.

REMAND

The Board agrees with the appellant's representative, who asserted in a statement dated July 17, 2017, that the case was returned to the Board prematurely, before all development sought by the Board's March 2011 remand was completed.  Furthermore, before returning the case to the Board, the RO did not readjudicate the claim and issue a supplemental statement of the case (SSOC), as required.  See 38 C.F.R. § 19.31.  Therefore (and in consideration of the representative's specific request), this case must be remanded to the RO for completion of all directives in the Board's March 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with its remand instructions)

As the appellant seeks an earlier effective date for the assignment of a 100 percent rating for PTSD, all records of evaluations and treatment the Veteran received for his PTSD from April 3, 2002, to the present are pertinent evidence.  It appears that some VA treatment records from the period under consideration are outstanding.  In the March 2011 remand, the Board noted the Veteran's March 2005 report that he received treatment for PTSD since the 1980's from "Coatesville VA Hospital, Springfield Outreach Center, Philadelphia Multi-Service Center, and the Pennsylvania VA Hospital."  In September 2012, in response to an August 2012 development letter, the Veteran reported that he had been treated since the 1980's at the Philadelphia Veteran's Multi-Service Center, Coatesville VAMC, Philadelphia VAMC, and Springfield, PA VA Outpatient Clinic.  

The record includes treatment records from Coatesville VAMC from May 1996 to June 2004; the RO requested additional records, but there is no record of a response to that request in the record.  The RO requested copies of treatment records from the Philadelphia VAMC; in November 2016, the Philadelphia VAMC provided a negative response for the years 1980 to 2001, but provided treatment records from 2002.  The RO requested copies of treatment records from the Philadelphia Veteran's Multi-Service Center; no response was received.  Finally, it does not appear that records were sought from the Springfield, Pennsylvania, VA Outpatient Clinic (though review of the record shows treatment summaries from August 1998 to June 1999).  As there is an indication that additional records of VA treatment are outstanding, and as VA treatment records are constructively of record, they must be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to secure for the record complete updated (any not already associated with the record) VA psychiatric treatment records and examination reports from 1980 through September 2016 from the Coatesville, Pennsylvania VAMC and the Springfield, Pennsylvania, CBOC.  The search should encompass all storage facilities where such records may have been retired.  If the records cannot be located because they are irretrievably lost or destroyed (or did not exist), the AOJ should so certify, describing the extent of the development for the record, and the Veteran should be so notified.

The AOJ should also obtain from the appellant any authorization necessary and contact the Philadelphia Veteran's Multi-Service Center with a request for copies of all records of psychiatric treatment the Veteran may have received at that facility from 1980 to September 2016.  If no such records are unavailable, it must be so stated for the record (with explanation).  

2.  After the record is determined to be complete, the AOJ should review the expanded record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

